DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0043, second sentence, recites the word “apreiodically” in “In some embodiments, the transmitters 110 and the receivers 120 can be (i) positioned arbitrarily (e.g., apreiodically, irregularly, randomly, etc.) relative to one another and the target volume 102, (ii) stationary or moving relative to the target volume 102, and (iii) airborne and/or ground-based.”. This word is mis-spelled. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,7,9-10,12-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reynolds (US 20210405182 A1).

Regarding claim 1, Reynolds discloses
A radar system (Fig. 1 depicts a radar system), comprising: 
multiple radar transmitters (Fig. 1 depicts transmitter with “optional additional transmitters” 112; Paragraph 0057, “The RF transceiver 108 may accordingly include any number of transmitters, such as transmitter 112. In some examples, one transmitter may be used to provide interrogation signals to one or more antennas. In some examples, multiple transmitters may be provided. Each transmitter may provide interrogation signals to one or more antennas.”) configured to generate radio-frequency (RF) signals in a target volume (Fig. 1, radar systems where the signals target an imaged scene 102 (i.e. a target volume); Paragraph 0044, “The antennas 106 may be positioned to provide one or more interrogation signals to the scene 102 and receive scattered signals from the scene 102.”); 
multiple radar receivers (Fig. 1 depicts multiple radar receivers with optional additional receivers; Paragraph 0057, “The RF transceiver 108 may include any number of receivers, such as receiver 110. In some examples, one receiver may be used to receive (e.g., demodulate and/or decode) scattered signals from one or more antennas. In some examples, multiple receivers may be provided.”) configured to receive the RF signals after the RF signals are reflected off an object moving through the target volume (Fig. 1, where the signals are received after reflected off a moving object; Paragraph 0052, “In some examples, one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past.”), wherein the receivers and the transmitters are configured to be aperiodically spaced apart about the target volume (Paragraph 0046, “The antennas may be arranged spatially in any manner, including in one or more linear arrays (e.g., lines), or in a two- or three-dimensional configuration. Such a two- or three-dimensional configuration may be arranged in a regular grid, or alternatively in an irregular grid. When either a linear array or a two- or three-dimensional configuration is used, an irregular spacing between antennas may advantageously reduce the visible artifacts in the image due to aliasing in the spatial sampling of the scene.”; Paragraph 0052, “In some examples, one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past.”); and 
a processing device (Fig. 1, reconstruction system 124) operably coupled to the receivers (Paragraph 0044, “The reconstruction system 124 may be coupled to RE transceiver 108 and/or position estimator 122 and/or antennas 106. The reconstruction system 124 may generate reflectivity values representative of scene 102 based on the interrogation signal, scattered signals, and/or antenna positions.”) configured to determine a trajectory of the object through the target volume based on the reflected RF signals (Paragraph 0052, “In some examples, one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past. In such examples, one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object. In some examples, a break-beam sensor or another proximity sensor may be used to detect the object at a particular position, and this may be used to start a timer to begin acquiring time-stamped measurements of the scattering from the scene containing the object. In such examples, the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction.”, where the acquiring time-stamped measurements of the scattering of the signals from the scene containing the object is tantamount to determining “a trajectory” of the object based on the reflected signals).

Regarding claim 2, Reynolds further discloses
The radar system of claim 1 wherein the receivers are configured to sample the reflected RF signals at an RF frequency (Paragraph 0153, “The antenna was moved over 0.10 m at intervals of 4 mm, with a looking angle of 30° and a platform height of 0.3 m. Frequencies from 20 GHz to 26 GHz were used with a sampling interval of 60 MHz (e.g., 101 values).”).

Regarding claim 3, Reynolds further discloses
The radar system of claim 1 wherein the RF signals do not include a carrier signal (Paragraph 0079, “Interrogation signals described herein may be single frequency, narrow-band, wideband, or ultra-wideband waveforms in some examples, and the ground-range resolution may be inversely proportional to the bandwidth.”, where by definition, there is no carrier in “ultra-wideband waveforms”).

Regarding claim 4, Reynolds further discloses
The radar system of claim 1 wherein the processing device is further configured to determine a multistatic Doppler velocity of the object based on the reflected RF signals (Paragraph 0114, “In some examples, post-processing may be used to up-sample the measurement data before image formation if using algorithms such as a Range-Doppler algorithm”, where the generation of a Range-doppler map would indicate the doppler velocity of the objects in the map and paragraph 0057 and Fig. 1 indicate the use of a multi-static radar system with multiple transmitters and multiple receivers.).

Regarding claim 7, Reynolds further discloses
The radar system of claim 1 wherein the processing device (Fig. 1, reconstruction system 124) is further configured to generate an inverse synthetic aperture radar image of the object (Paragraph 0078, “The RF transceiver 108 may receive scattered signals resulting from the scattering of the multiple beams of orthogonal signals from the scene, and the reconstruction system 124 and/or an imaging device may utilize the energy from the scattered signals to generate image data of the scene, In some examples, the reconstruction system 124 and/or the imaging device may utilize partitioned inverse techniques described herein to provide the image data.”; Paragraph 0055, “In some examples, antennas used herein may be stationary, and the scene may move relative to the antennas. This approach may be referred to as inverse synthetic aperture radar (ISAR.).”, where the generated image can be an ISAR image) based on (a) the reflected RF signals and (b) the determined trajectory of the object (Paragraph 0052, “In some examples, one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past. In such examples, one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object. In some examples, a break-beam sensor or another proximity sensor may be used to detect the object at a particular position, and this may be used to start a timer to begin acquiring time-stamped measurements of the scattering from the scene containing the object. In such examples, the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction.”, where the acquiring time-stamped measurements of the scattering of the signals from the scene containing the object is tantamount to determining “a trajectory” of the object based on the reflected signals).

Regarding claim 9, Reynolds further discloses
The radar system of claim 1 wherein the receivers and the transmitters are configured to be movably positioned about the target volume (Paragraph 0048, “Accordingly, in some examples, the scene 102 may be moving relative to antennas 106, which may be stationary. In some examples, the antennas 106 may be moving relative to the scene 102, which may be stationary. In some examples, both the antennas 106 and the scene 102 may be moving, and there may be relative motion between the two. The antennas 106 may be moved in generally any manner as described herein. In some examples, the antennas 106 may be moved in a raster-scan pattern (e.g., along one or more horizontal and/or vertical lines relative to the scene 102). In some examples, the antennas 106 may be moved in a linear pattern (e.g., along one or more straight lines). In some examples, the antennas 106 may be moved in a free-from manner (e.g., moved randomly or freely relative to scene 102).”).

Regarding claim 10, Reynolds further discloses
The radar system of claim 1, further comprising a trigger source operably coupled to the transmitters and the receivers, wherein the trigger source is configured to trigger (a) the transmitters to generate the RF signals and (b) the receivers to store data associated with the reflected RF signals (Paragraph 0051, “In such examples, a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas.”, where the proximity sensor here performs the functions of “a trigger source” as it starts the acquiring of time-stamped measurements of the scene relative to the antennas. To begin “the acquiring of time-stamped measurements of the scene containing the object as it moves relative to a number of antennas” would inherently include the triggering of the transmitters to start generating the RF signals and the receivers to store the data associated with the reflected RF signals).

Regarding claim 12, Reynolds further discloses
The radar system of claim 1 wherein the RF signals are broadband RF signals having a bandwidth of between about 30-90 gigahertz (Paragraph 0045, “Examples include microwave and millimeter-wave radio frequency (RE) signals. Generally, a millimeter-wave RF signal may refer to a signal having a frequency between 15-26.5 gigahertz (GHz) (e.g., in the K-band), between 30 to 300 GHz, e.g., in the extremely high frequency (EHF) band. In some examples, a microwave signal may refer to a signal having a frequency between approximately 1 GHz and 15 GHz. In some examples, the signal may have a frequency between 17 to 300 gigahertz (GHz). In some examples, the signal may have a frequency between 10 to 300 gigahertz (GHz).”).

Regarding claim 13, Reynolds discloses
A multistatic radar system (Fig. 1 depicts a multistatic radar system) for determining a characteristic of a moving object (Paragraph 0052, “In some examples, one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past. In such examples, one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object.”), the radar system comprising: 
multiple radar transmitters configured to generate radio-frequency (RF) signals (Fig. 1 depicts transmitter with “optional additional transmitters” 112; Paragraph 0057, “The RF transceiver 108 may accordingly include any number of transmitters, such as transmitter 112. In some examples, one transmitter may be used to provide interrogation signals to one or more antennas. In some examples, multiple transmitters may be provided. Each transmitter may provide interrogation signals to one or more antennas.”), wherein the RF signals do not include a carrier signal (Paragraph 0079, “Interrogation signals described herein may be single frequency, narrow-band, wideband, or ultra-wideband waveforms in some examples, and the ground-range resolution may be inversely proportional to the bandwidth.”, where by definition, there is no carrier in “ultra-wideband waveforms”); 
multiple radar receivers (Fig. 1 depicts multiple radar receivers with optional additional receivers; Paragraph 0057, “The RF transceiver 108 may include any number of receivers, such as receiver 110. In some examples, one receiver may be used to receive (e.g., demodulate and/or decode) scattered signals from one or more antennas. In some examples, multiple receivers may be provided.”) configured to receive the RF signals after the RF signals are reflected off the object (Fig. 1, where the signals are reflected off of object in the imaged scene 102), wherein the receivers are configured to sample the reflected RF signals at an RF frequency (Paragraph 0153, “The antenna was moved over 0.10 m at intervals of 4 mm, with a looking angle of 30° and a platform height of 0.3 m. Frequencies from 20 GHz to 26 GHz were used with a sampling interval of 60 MHz (e.g., 101 values).”); and 
a processing device (Fig. 1, reconstruction system 124) operably coupled to the receivers (Paragraph 0044, “The reconstruction system 124 may be coupled to RE transceiver 108 and/or position estimator 122 and/or antennas 106. The reconstruction system 124 may generate reflectivity values representative of scene 102 based on the interrogation signal, scattered signals, and/or antenna positions.”) and configured to determine the characteristic of the object based on the reflected RF signals (Paragraph 0044, “The reflectivity values may be provided to an imaging device for generation of an image of the scene 102 based on the reflectivity values.”, where an image of the scene determine characteristics of the object).

Regarding claim 14, Reynolds further discloses
The radar system of claim 13 wherein the receivers and transmitters are aperiodically positioned relative to one another (Paragraph 0046, “The antennas may be arranged spatially in any manner, including in one or more linear arrays (e.g., lines), or in a two- or three-dimensional configuration. Such a two- or three-dimensional configuration may be arranged in a regular grid, or alternatively in an irregular grid. When either a linear array or a two- or three-dimensional configuration is used, an irregular spacing between antennas may advantageously reduce the visible artifacts in the image due to aliasing in the spatial sampling of the scene.”; Paragraph 0048, “Accordingly, in some examples, the scene 102 may be moving relative to antennas 106, which may be stationary. In some examples, the antennas 106 may be moving relative to the scene 102, which may be stationary. In some examples, both the antennas 106 and the scene 102 may be moving, and there may be relative motion between the two. The antennas 106 may be moved in generally any manner as described herein. In some examples, the antennas 106 may be moved in a raster-scan pattern (e.g., along one or more horizontal and/or vertical lines relative to the scene 102). In some examples, the antennas 106 may be moved in a linear pattern (e.g., along one or more straight lines). In some examples, the antennas 106 may be moved in a free-from manner (e.g., moved randomly or freely relative to scene 102).”).

Regarding claim 17, the same cited section and rationale as claim 7 is applied.

Regarding claim 18, the same cited section and rationale as claim 12 is applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20210405182 A1) in view of NAKAYAMA (US 20200213014 A1).

Regarding claim 5, Reynolds discloses [Note: what Reynolds fails to disclose is strike-through]
The radar system of claim 1 
NAKAYAMA discloses, 
wherein the processing device (Paragraph 0050, “Circuitry 40 implements various types of processing that operates estimation device 10. For example, circuitry 40 includes a processor that executes a control program, and a volatile storage area (a primary storage device) used as a work area for when executing the control program. The storage area is, for example, random access memory (RAM).”) is further configured to determine a radar cross-section evolution of the object over time based on the reflected RF signals (Paragraph 0130, “Moreover, the program causes a computer to execute an estimation method for an estimation device which includes an antenna and memory, the antenna including M transmission antenna elements and N reception antenna elements, where M and N are each greater than or equal to three. The memory stores information indicating correspondence among (i) a change over time in a vertical position of the first living body in a vertical direction relative to the estimation device, (ii) a change over time in a radar cross-section (RCS) value, and (iii) an action of a first living body.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with NAKAYAMA to incorporate the features of: wherein the processing device is further configured to determine a radar cross-section evolution of the object over time based on the reflected RF signals. Both Reynolds and NAKAYAMA are considered analogous arts as they both disclose the use of radar technology to detect and track objects based on the object characteristics obtained from the radar sensor.  Reynolds is very similar to the instant application as it discloses a multi-static radar system where the antennas are irregularly positioned apart to generate image data of a scene. However, Reynolds fails to specifically disclose the feature of: wherein the processing device is further configured to determine a radar cross-section evolution of the object over time based on the reflected RF signals. This feature is disclosed by NAKAYAMA. NAKAYAMA is also very similar to the instant application as it discloses the use of a multi-static radar to track objects in a scene. NAKAYAMA discloses the feature of determining radar cross section of an object over time to help in the tracking of the object. It is well-known in the art to continually determine the radar cross-section of a moving object to help identify the object. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with NAKAYAMA to incorporate the feature mentioned above. The incorporation of such a feature would lead to a more efficient radar system with more accurate object identification by using radar cross section as a characteristic in identifying the object.

Regarding claim 15, the same cited section and rationale as claim 5 is applied.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20210405182 A1) in view of FARNHAM (US 20200301004 A1).

Regarding claim 6, Reynolds discloses [Note: what Reynolds fails to disclose is strike-through]
The radar system of claim 1 
FARNHAM discloses, 
wherein the processing device (Paragraph 0045, “The computer system 19 may include a processor 20 and a memory 22. A non-transitory computer readable media may also be provided as part of the memory 22 or may be provided separately. The non-transitory computer readable media may include instructions stored thereon that when executed by the processor 20 cause the processor 20 to perform the method (s) performed by the trajectory mapping system 16 and described below.”) is further configured to generate a volume movie of the object based on the reflected RF signals (Paragraph 0039, “For instance, the term “trajectory” is used to denote spatiotemporal movement information of an object over time. Positional information may include Cartesian coordinates with reference to a receiver or global positioning system (GPS) coordinates, for example. The coordinates may be provided in two or three dimensions. The trajectory may refer to a path which the object follows when moving through an observation area and may refer to continuous movement or intermittent movement of the object. The trajectory can be described by the collection of positional coordinates at discrete time intervals.”, therefore the trajectory, which is based on reflected radio signals as mentioned in paragraph 0042, is a generated 3D track progression of the object (i.e. a “volume movie”)).	
	
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with FARNHAM to incorporate the features of: wherein the processing device is further configured to generate a volume movie of the object based on the reflected RF signals. Both Reynolds and FARNHAM are considered analogous arts as they both disclose the use of radar technology to detect and track objects.  Reynolds is very similar to the instant application as it discloses a multi-static radar system where the antennas are irregularly positioned apart to generate image data of a scene. However, Reynolds fails to specifically disclose the feature of: wherein the processing device is further configured to generate a volume movie of the object based on the reflected RF signals. These features are disclosed by FARNHAM. FARNHAM is also very similar to the instant application as it discloses the use of a radar to track the trajectory of objects. FARNHAM discloses the feature of creating a three-dimensional point tracking of an object over time (i.e. “volume movie”) using signals obtained by a receiver (i.e. radar sensor). Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with FARNHAM to incorporate the features mentioned above. The incorporation of such features would allow for a more accurate detection of the trajectory of an object over time and would lead to a more efficient system. 

Regarding claim 16, the same cited section and rationale as claim 6 is applied. 

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20210405182 A1) in view of Thiesen (US 20110180654 A1).

Regarding claim 8, Reynolds discloses [Note: what Reynolds fails to disclose is strike-through]
The radar system of claim 1 
Thiesen discloses, 
wherein the object is a bullet (Paragraph 0027, “In one non-limiting embodiment, the guided bullet is a .50 caliber round that is guided up to ranges of 2 km with a better than 20 cm degrees of accuracy. This accuracy will be accomplished using high-resolution radar tracking and an adaptive communications link to transmit flight correction data to the bullet that is capable of continuously adjusting its trajectory. The bullet guidance system can employ advanced phased array systems.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with Thiesen to incorporate the feature of: wherein the object is a bullet. Both Reynolds and Thiesen are considered analogous arts as they both disclose the use of radar technology to detect and track objects.  Reynolds is very similar to the instant application as it discloses a multi-static radar system where the antennas are irregularly positioned apart to generate image data of objects in a scene. However, Reynolds fails to specifically disclose the feature of: wherein the processing device is further configured to generate a volume movie of the object based on the reflected RF signals wherein the object is a bullet. This feature is disclosed by Thiesen. Thiesen is also very similar to the instant application as it discloses the use of a radar on a rifle to track a bullet. Thiesen discloses the feature of using an optical gate trigger to start the generation and reception of the radar signals to track the bullet. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with Thiesen to incorporate the feature of the object  being a bullet. The incorporation of such a feature would provide a good usage of the invention as disclosed by Thiesen to track weapons such as bullets. 

Regarding claim 11, Reynolds discloses [Note: what Reynolds fails to disclose is strike-through]
The radar system of claim 10 

Thiesen discloses, 
wherein the trigger source is an optical gate (see Fig. 2; Paragraph 0036, “A target is acquired through the normal optical sighting process using the scope 36. It is assumed that the active range-finding is provided by the optics that will be operated through controls on the grip 28 of the rifle 20. When the target has been acquired and the range determined, the guidance system is locked. The current orientation of the rifle 20 is set by pressing the switch 44 on the grip 28, or possibly by a switch that is closed by a half-pull of the trigger 30. This establishes bias power to the radar and initiates the position/orientation tracking function of the 3-axis IMU 52 integrated in the stock 26 of the rifle 20.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with Thiesen to incorporate the feature of: wherein the trigger source is an optical gate. Both Reynolds and Thiesen are considered analogous arts as they both disclose the use of radar technology to detect and track objects.  Reynolds is very similar to the instant application as it discloses a multi-static radar system where the antennas are irregularly positioned apart to generate image data of a scene. However, Reynolds fails to specifically disclose the feature of: wherein the processing device is further configured to generate a volume movie of the object based on the reflected RF signals wherein the object is a bullet. This feature is disclosed by Thiesen. Thiesen is also very similar to the instant application as it discloses the use of a radar on a rifle to track a bullet. Thiesen discloses the feature of using an optical gate trigger to start the generation and reception of the radar signals to track the object. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with Thiesen to incorporate the features mentioned above. The incorporation of such features would allow for a reduction in power use of the system as the radar signals will only be transmitted after activated by a trigger source. 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20210405182 A1) in view of Mohamadi (US 20160061949 A1).

Regarding claim 19, Reynolds discloses [Note: what Reynolds fails to specifically disclose is strike-through]
A method for determining a characteristic of a moving object (Paragraph 0052, “In some examples, one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past. In such examples, one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object.”), the method comprising: 
generating, via multiple spaced apart radar transmitters (Fig. 1 depicts transmitter with “optional additional transmitters” 112; Paragraph 0057, “The RF transceiver 108 may accordingly include any number of transmitters, such as transmitter 112. In some examples, one transmitter may be used to provide interrogation signals to one or more antennas. In some examples, multiple transmitters may be provided. Each transmitter may provide interrogation signals to one or more antennas.”; Paragraph 0046, “The antennas may be arranged spatially in any manner, including in one or more linear arrays (e.g., lines), or in a two- or three-dimensional configuration. Such a two- or three-dimensional configuration may be arranged in a regular grid, or alternatively in an irregular grid. When either a linear array or a two- or three-dimensional configuration is used, an irregular spacing between antennas may advantageously reduce the visible artifacts in the image due to aliasing in the spatial sampling of the scene.”), 
receiving, via multiple spaced apart radar receivers (Fig. 1 depicts multiple radar receivers with optional additional receivers; Paragraph 0057, “The RF transceiver 108 may include any number of receivers, such as receiver 110. In some examples, one receiver may be used to receive (e.g., demodulate and/or decode) scattered signals from one or more antennas. In some examples, multiple receivers may be provided.”; Paragraph 0046, “The antennas may be arranged spatially in any manner, including in one or more linear arrays (e.g., lines), or in a two- or three-dimensional configuration. Such a two- or three-dimensional configuration may be arranged in a regular grid, or alternatively in an irregular grid. When either a linear array or a two- or three-dimensional configuration is used, an irregular spacing between antennas may advantageously reduce the visible artifacts in the image due to aliasing in the spatial sampling of the scene.”), the RF signals after the RF signals are reflected off the object (Fig.1 depicts a radar system where the RF signals are reflected off of objects in the imaged scene 102); 
digitizing the reflected RF signals (Paragraph 0050, “In some examples (e.g., using a conveyor belt) continuous motion may be provided in one axis, and discrete sampling may be performed on another axis using a number of antennas.”, where discrete sampling indicates the RF signals are digitized) at an RF frequency (Paragraph 0153, “The antenna was moved over 0.10 m at intervals of 4 mm, with a looking angle of 30° and a platform height of 0.3 m. Frequencies from 20 GHz to 26 GHz were used with a sampling interval of 60 MHz (e.g., 101 values).”); and 
processing the digitized RF signals to determine the characteristic of the object (Paragraph 0114, “This may result from the notion that the multiple beams of orthogonal signals may be seen as multiple independent imaging systems. In some examples, post-processing may be used to up-sample the measurement data before image formation if using algorithms such as a Range-Doppler algorithm, Ωk algorithm, SPECAN, or Chirp-Scaling algorithm.”).

Mohamadi discloses, 
generating, via multiple spaced apart radar transmitters (Paragraph 0067, “For three dimensional (3-D) image construction, the target 1305 may be scanned from different angles which can be achieved by multiple-antenna radar using sensors 1300 with multiple locations of antennas A1, A2, A3, and A4, as shown in FIG. 9.”), pulsed radio-frequency (RF) signals in a target volume without modulating the RF signals on a carrier signal (Paragraph 0030, “In another implementation strategy, shown in FIG. 3B, the pulse generation 1362 is performed in the RF bands resulting in a “carrier-less” UWB-pulse 1366. This strategy may use less complex circuitry and may have lower power dissipation.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with Mohamadi to incorporate the features of: generating, via multiple spaced apart radar transmitters, pulsed radio-frequency (RF) signals in a target volume without modulating the RF signals on a carrier signal. Both Reynolds and Mohamadi are considered analogous arts as they both disclose the use of radar technology to detect objects and to create images based on the object characteristics obtained from the radar sensor.  Reynolds is very similar to the instant application as it discloses a multi-static radar system where the antennas are irregularly positioned apart to generate image data of a scene. Reynolds also discloses that the radar sensor can operate using ultra-wide band waveforms. It is well-known in the art that radars using ultra-wide band waveforms transmit signals without using carrier signals. Therefore, Reynolds discloses the transmission so the RF signals without the use of a carrier signal; however, Reynolds fails to specifically disclose the feature of the RF signals to be pulsed RF signals that do not include a carrier signal. This feature is disclosed by Mohamadi. Mohamadi is also very similar to the instant application as it discloses the use of radar technology to track and image the trajectory of a bullet. Mohamadi further discloses the features of: generating, via multiple spaced apart radar transmitters, pulsed radio-frequency (RF) signals in a target volume without modulating the RF signals on a carrier signal. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Reynolds with Mohamadi to incorporate the features mentioned above. The incorporate of such features would lead to a system with “less complex circuitry and may have lower power dissipation” as mentioned in paragraph 0030 of Mohamadi. 

Regarding claim 20, Reynolds further discloses
The method of claim 19 wherein the radar transmitters are aperiodically positioned relative to one another (Paragraph 0046, “The antennas may be arranged spatially in any manner, including in one or more linear arrays (e.g., lines), or in a two- or three-dimensional configuration. Such a two- or three-dimensional configuration may be arranged in a regular grid, or alternatively in an irregular grid. When either a linear array or a two- or three-dimensional configuration is used, an irregular spacing between antennas may advantageously reduce the visible artifacts in the image due to aliasing in the spatial sampling of the scene.”; Paragraph 0052, “In some examples, one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/             Examiner, Art Unit 3648                                                                                                                                                                                           
/PETER M BYTHROW/             Primary Examiner, Art Unit 3648